J. A21037/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                     v.                    :
                                           :
MIGUEL MINO-ROJAS,                         :          No. 2859 EDA 2019
                                           :
                          Appellant        :


         Appeal from the Judgment of Sentence Entered May 13, 2019,
             in the Court of Common Pleas of Montgomery County
               Criminal Division at No. CP-46-CR-0002050-2018


BEFORE: LAZARUS, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED NOVEMBER 13, 2020

        Miguel Mino-Rojas appeals from the May 13, 2019 judgment of sentence

of life without the possibility of parole entered by the Court of Common Pleas

of Montgomery County following his conviction of two counts of murder in the

first degree, and one count each of possessing instruments of crime,

possession of a weapon, and person not to possess a firearm.1 After careful

review, we affirm.

        The trial court set forth the following factual and procedural history:

              . . . On February 26, 2018, at 12:12 a.m., the
              Norristown Police Department was dispatched to
              respond to a report of a shooting at 739 Chain Street
              in Norristown, Montgomery County, Pennsylvania. On
              arrival at the scene, officers found a car in the
              roadway with two male gunshot victims inside the car,
              one of whom was pronounced dead at the scene with

1   18 Pa.C.S.A. §§ 2502(a), 907(a), 907(b), and 6105(a)(1), respectively.
J. A21037/20


          the other victim pronounced dead after being
          transported to the hospital. An investigation into this
          double homicide began and a search warrant was
          issued for the residence at 808 Kohn Street, in
          Norristown. On February 26, 2018, at 3:20 p.m.,
          officers executed the search warrant. Then, an officer
          witnessed a male throw a revolver out of a third floor
          rear window of the residence. This revolver was
          recovered and the male who threw it was identified as
          appellant.

          After being arrested and taken to the Norristown
          Police Station, detectives interviewed appellant.
          Appellant told detectives that on the evening of
          February 25, 2018, he was on Chain Street with
          another person to purchase cocaine. Appellant said
          he was armed with the same revolver that was
          recovered during the earlier search. Appellant stated
          that he had arranged to make the drug purchase with
          a man he refers to as “Whey” and that he expected to
          receive a call from “Whey” upon his arrival at Chain
          Street.    Appellant then told detectives, that he
          approached the passenger side of a car with two
          occupants. During the transaction appellant saw the
          male in the passenger seat reach for something and
          in response appellant pulled out his gun and fired two
          shots in the car. After firing the shots and running to
          the driver’s side of the car, appellant fled from the
          scene without taking anything from the car.

          On February 26 and 28, 2018, detectives interviewed
          Alejandro Velasquez. Velasquez admitted he was a
          cocaine dealer and informed detectives that he was
          the owner of the car that was found on Chain Street.
          Velasquez stated that he loaned the car to the two
          victims on February 25, 2018 the date he received a
          phone call from appellant requesting cocaine.
          Velasquez informed the victims that appellant wanted
          to buy some cocaine and to meet him on Chain Street.

          ....

          On February 27, 2018, a criminal complaint was filed
          charging appellant with: two counts of first degree


                                   -2-
J. A21037/20


              murder; two counts of second degree murder;[2] two
              counts of third degree murder;[3] person not to
              possess a firearm; possessing instruments of crime;
              and possession of a weapon. On March 23, 2018, the
              complaint was amended and two counts of robbery[4]
              were added and at the conclusion of the preliminary
              hearing[,] all charges were held for court.

              On November 5, 2018, a motion to suppress
              statements was filed by defense counsel.              On
              December 18, 2018, after oral arguments, an order
              was issued by the trial court denying defense
              counsel’s motion to suppress statements. On April 1,
              2019, the jury trial commenced on all charges except
              the charge of person not to possess a firearm, which
              was decided by the trial court in a simultaneous bench
              trial. On April 5, 2019, the jury returned a verdict of
              guilty on two counts of first degree murder,
              possessing instruments of crime, and possession of
              weapon. The jury acquitted appellant on the two
              counts of robbery. The trial court also found appellant
              guilty of the charge of person not to possess a firearm.

              On May 13, 2019, appellant was sentenced to two
              consecutive life terms on the counts of first degree
              murder. On the charge of person not to possess a
              firearm, appellant was sentenced to a concurrent
              sentence of six and a half to fourteen (14) years. No
              further penalty was imposed on the charges of
              possessing instruments of crime and possession of
              weapon.    On May 23, 2019, appellant filed his
              post-sentence     motion.         Subsequently,    on
              September 6, 2019, the trial court denied said
              motion.

              On September 30, 2019, appellant filed his notice of
              appeal from the trial court’s order. On October 2,
              2019, the trial court directed appellant to file his

2   18 Pa.C.S.A. § 2502(b).

3   18 Pa.C.S.A. § 2502(c).

4   18 Pa.C.S.A. § 3701(a)(1)(i).


                                       -3-
J. A21037/20


            concise statement of [errors] complained of on appeal
            pursuant to Pennsylvania Rule of Appellate Procedure
            [] § 1925(b). [Appellant filed a timely Rule 1925(b)
            statement on October 18, 2019. On November 27,
            2019, the trial court filed an opinion.]

Trial court opinion, 11/27/19 at 1-4 (record citations and extraneous

capitalization omitted.)

      Appellant raises the following issues for our review:

            1.     Did the suppression court err in not
                   suppressing [appellant’s] February 26, 2018
                   statement when it was taken in violation of
                   [appellant’s] Fifth Amendment rights as
                   provided for in Miranda v. Arizona, 384 U.S.
436 (1966)?

            2.     Did the trial court err in not granting a mistrial
                   given the compound prejudicial statements
                   made by the prosecution:          (1) when the
                   Commonwealth         referenced      [appellant’s]
                   request for an attorney, a request protected by
                   the Fifth Amendment, in its opening statement,
                   and (2) when the Commonwealth made
                   inflammatory statements in its closing that
                   both attacked the credibility and integrity of
                   defense       counsel      and     which     also
                   bolstered/vouched for the credibility of its
                   witness, A[ssistant] D[istrict] A[ttorney]
                   Fancher, including referencing facts not in
                   record?

Appellant’s brief at 3-4.

      In his first issue, appellant claims the trial court erred in denying his

motion to suppress because the police violated his Fifth Amendment rights as

delineated in Miranda, supra. (Id. at 32-43.) Specifically, appellant alleges:

(1) he was “subjected to psychologically coercive pressures of custodial



                                      -4-
J. A21037/20

interrogation” (id. at 32-34); (2) the police continued to interrogate him after

he requested counsel (id. at 34-35); and (3) the police engaged in the

“functional equivalent of interrogation” after appellant requested counsel (id.

at 35-43). We disagree.

      Our standard of review for challenges to the denial of a suppression

motion:

            is limited to determining whether the suppression
            court’s factual findings are supported by the record
            and whether the legal conclusions drawn from those
            facts are correct.       Because the Commonwealth
            prevailed before the suppression court, we may
            consider only the evidence of the Commonwealth and
            so much of the evidence for the defense as remains
            uncontradicted when read in the context of the record
            as a whole. Where the suppression court’s factual
            findings are supported by the record, we are bound by
            these findings and may reverse only if the court’s legal
            conclusions are erroneous. Where . . . . the appeal of
            the determination of the suppression court turns on
            allegations of legal error, the suppression court’s legal
            conclusions are not binding on an appellate court,
            whose duty it is to determine if the suppression court
            properly applied the law to the facts. Thus, the
            conclusions of law of the courts below are subject to
            our plenary review.

Commonwealth v. McAdoo, 46 A.3d 781, 783-784 (Pa.Super. 2012)

(citations omitted), appeal denied, 65 A.3d 413 (Pa. 2013).

      In its Rule 1925(a) opinion, the trial court set forth the circumstances

surrounding appellant’s statement to the police as follows.

            On February 26, 2018, appellant was arrested after
            police executed the warrant at 808 Kohn Street in
            Norristown, Pa., at 3:20 p.m., appellant was
            handcuffed, and transported in a police car to the


                                      -5-
J. A21037/20


          Norristown Police Department. At the suppression
          hearing, the trial court heard testimony from
          Detective William Mitchell Jr. that on February 26,
          2018 at 3:59 p.m., he along with another detective
          attempted to interview appellant about the homicides
          that occurred the day before. Appellant informed him
          that he did not want to speak with him and wanted a
          lawyer at which point in time the interview ceased and
          appellant was placed in a holding cell.

          At approximately 6:00 p.m. Detective Stephen
          Sowell, testified that he heard appellant call out from
          his holding cell and that when he came to the cell,
          appellant asked what the charges for which he was
          being held were. Sowell responded that he did not
          know, but asked if he could say a prayer for appellant
          who responded that he could. After the prayer, Sowell
          left the holding area. Detective Mitchell testified, that
          after interviewing appellant’s sister, she asked to
          speak to appellant.      Appellant was subsequently
          brought from his cell to speak to his sister for seven
          minutes and was then returned to his cell at
          6:21 [p.m.]

          Detective James Angelucci testified that at
          approximately, 6:50 p.m., appellant called out from
          his holding cell, at which time Detective Angelucci
          went to check on appellant who informed the
          detective that he wanted to speak with a supervisor.
          Angelucci informed appellant that he was a
          supervisor, at which point, appellant asked if he could
          speak with the detectives who were handling his case
          as he was ready to talk. Angelucci testified that upon
          hearing appellant’s request he left the holding cell
          area, found and informed the investigating detectives
          that appellant wanted to speak with them again.
          Detective Mitchell then testified that at 7:03 p.m.,
          appellant was brought from the holding cells, to the
          Detectives’ Division, where [] the detectives were
          situated. Detective Mitchell reinitiated the interview
          process with appellant after verifying with appellant
          that he wanted to speak with them again without an
          attorney present. Detective Mitchell then read and
          provided appellant with the Miranda warning form,


                                    -6-
J. A21037/20


            which appellant reviewed, and confirmed he[]
            understood. Appellant then signed and initialed the
            form indicating he wished to talk. Subsequently, from
            7:08 [p.m.] to 8:41 p.m., Detective Mitchell
            conducted an interview and took a seven-page
            statement from appellant.

Trial court opinion, 11/27/19 at 6-8 (record citations and extraneous

capitalization omitted).

      Prior to addressing the merits of appellant’s first issue, we must address

whether it is properly before us. In his motion to suppress, appellant raised

three challenges to the voluntariness of his statement: (1) the police failed

to provide counsel for appellant; (2) there was a delay in arraigning appellant;

and (3) appellant was intoxicated at the time he gave the statement. (Motion

to suppress statements, 11/5/18 at 6 and 9.)

      During opening statements at the suppression hearing, defense counsel

reiterated the issues being raised were a failure to honor appellant’s request

for counsel, a claim the police improperly re-engaged with appellant, and his

alleged intoxication. (Notes of testimony, 12/14/18 at 5-6.) The questioning

by counsel at the hearing reflected the issues raised in the written motion to

suppress, as she mainly focused on the issues of intoxication, failure to obtain

counsel for appellant, and failure to arraign. (Id. at 8-130.) In her closing

arguments, counsel again focused on the three issues raised in the written

motion to suppress, with a passing request the trial court “consider” the

involvement of Detective Sowell and whether he improperly re-engaged with

appellant causing appellant to revoke his request for counsel. (Id. at 138.)


                                     -7-
J. A21037/20

Counsel also briefly argued the involvement of appellant’s sister played a role

in his confession as did Detective’s Sowell’s prayer but counsel never moved

to amend her motion to raise these issues. (Id. at 141-42.)

      In his Rule 1925(b) statement, appellant phrased the issue on appeal

as follows:

              [t]he [c]ourt erred in not suppressing [appellant’s]
              February 26, 2018 statement for the following
              reasons: (1) it was taken in violation of [appellant’s]
              Fifth Amendment rights because it was taken after
              [appellant] had requested an attorney and prior to
              one being provided to him, and (2) it was not
              voluntary.    See, e.g., N.T. 12/14/18 “Motions
              Hearing,” p. 133.[5]

Rule 1925(b) statement, 10/18/19 at 1.

      Because of this, the trial court’s Rule 1925(a) opinion focused on the

issue of intoxication (trial court opinion, 11/27/19 at 8-9) and the issue of

whether he reinitiated conversations with police (id. at 9-10). The trial court

ultimately concluded appellant’s waiver of his Miranda rights was knowing

and voluntary. (Id. at 11.)

      On appeal, appellant has abandoned all these contentions with the

partial exception of the questionably preserved reinitiation issue.     As cited

above, the issues he raises are psychological coercion caused by the manner


5 Page 133 is the first page of defense counsel’s closing argument. In it, the
only issue she mentions regarding the voluntariness of appellant’s statement
is he was intoxicated. (Notes of testimony, 12/14/18 at 133.) Thus, it
appears the only issues appellant intended to raise on appeal were the
intoxication issue referenced at page 133 of the hearing transcript and the
failure to provide appellant with counsel.


                                       -8-
J. A21037/20

in which he was arrested and treated at the police station; a claim the police

continued to interrogate him after he invoked his right to counsel; and a claim

the police engaged in the “functional equivalent of interrogation” after he

requested counsel.6

      We have held, “appellate review of [a ruling on] suppression is limited

to examination of the precise basis under which suppression initially was

sought;   no   new    theories   of   relief   may   be   considered   on   appeal.”

Commonwealth v. Little, 903 A.2d 1269, 1272-1273 (Pa. Super. 2006);

see also Commonwealth v. Thur, 906 A.2d 552, 566 (Pa. Super. 2006)

(“When a defendant raises a suppression claim to the trial court and supports

that claim with a particular argument or arguments, the defendant cannot

then raise for the first time on appeal different arguments supporting

suppression.”), appeal denied, 946 A.2d 687 (Pa. 2008) (parallel citation

omitted). Here, as appellant raises three new issues on appeal, he waived his

suppression claim.

      Further, it is well established any issue not raised in a Rule 1925(b)

statement will be deemed waived for appellate review. See Commonwealth

v. Lord, 719 A.2d 306, 309 (Pa. 1998). An appellant’s concise statement

must identify the errors with sufficient specificity for the trial court to identify


6 While this third issue contains some of the elements of the improper
reinitation of contact claim, which defense counsel raised for the first time in
her closing argument at the suppression hearing, it also goes well beyond it,
including a claim the police induced appellant’s sister to act as their agent,
which was never raised below. (Appellant’s brief at 38-41.)


                                        -9-
J. A21037/20

and address the issues the appellant wishes to raise on appeal.              See

Pa.R.A.P. 1925(b)(4)(ii) (requiring a Rule 1925(b) statement to “concisely

identify each ruling or error that the appellant intends to challenge with

sufficient detail to identify all pertinent issues for the judge”). A Rule 1925(b)

concise statement that is too vague can result in waiver of issues on appeal.

See Commonwealth v. Dowling, 778 A.2d 683, 686-687 (Pa. Super. 2001)

(“a concise statement which is too vague to allow the court to identify the

issues raised on appeal is the functional equivalent of no concise statement at

all”).

         Here, the Rule 1925(b) statement quoted above was far too vague to

alert the trial court appellant was abandoning the issues raised at the

suppression hearing (particularly where the transcript page cited to in the

statement concerned intoxication) and raising the issues raised herein.

(Rule 1925(b) statement, 10/18/19 at 1.)         Because of this, the trial court

generally did not address these contentions in its opinion.7         (Trial court

opinion, 11/27/19 at 5-10.) Therefore, we must conclude appellant waived

his suppression claim for this reason as well.

         In any event, appellant’s contentions lack merit. Appellant argues the

trial court erred in holding he knowingly and intelligently waived his Miranda




7 As previously mentioned there is some overlap between appellant’s third
contention and his closing argument at the suppression hearing, so the opinion
contains some discussion of whether appellant reinitiated contact with the
police. (Trial court opinion, 11/27/19 at 9-10.)


                                      - 10 -
J. A21037/20

rights. It is settled under the United States and Pennsylvania Constitutions

an individual subject to a custodial interrogation has a right to remain silent.

See Miranda, supra; Commonwealth v. Boyer, 962 A.2d 1213, 1216

(Pa.Super. 2008) (citation omitted). An individual may, however, waive his

right to remain silent.

            It is the Commonwealth’s burden to establish that a
            defendant knowingly and voluntarily waived his
            Miranda rights. A defendant must explicitly waive his
            Miranda rights by making an outward manifestation
            of that waiver. The determination of whether a waiver
            is valid depends on:

                  (1) whether the waiver was voluntary, in
                  the sense that defendant’s choice was not
                  the end result of government pressure,
                  and (2) whether the waiver was knowing
                  and intelligent, in the sense that it was
                  made with full comprehension of both the
                  nature of the right being abandoned and
                  the consequence of that choice.

Commonwealth v. Mitchell, 902 A.2d 430, 451 (Pa. 2006) (citations and

parallel citation omitted), cert. denied, 549 U.S. 1169 (2007) (parallel

citations omitted).

      If the totality of the circumstances reveals an uncoerced choice and the

requisite level of comprehension, a court may properly find Miranda rights

have been waived. See, e.g., Commonwealth v. Martin, 101 A.3d 706,

724 (Pa. 2014) (parallel citation omitted), cert. denied, 136 S. Ct. 201 (U.S.

2015) (parallel citations omitted); Commonwealth v. Cephas, 522 A.2d 63,

65   (Pa.Super.   1987)   (parallel   citation   omitted),   (finding   defendant’s



                                      - 11 -
J. A21037/20

schizophrenia rendered him unable to knowingly and voluntarily waive

Miranda rights), appeal denied, 531 A.2d 1118 (Pa. 1987) (parallel citations

omitted), cert. denied, 484 U.S. 981 (1987) (parallel citations omitted).

            Factors this Court may consider include: the means
            and duration of the interrogation, including whether
            questioning was repeated, prolonged, or accompanied
            by physical abuse or threats thereof; the length of the
            accused’s detention prior to the confession; whether
            the accused was advised of his or her constitutional
            rights; the attitude exhibited by the police during the
            interrogation;     the    accused’s    physical    and
            psychological state, including whether he or she was
            injured, ill, drugged, or intoxicated; the conditions
            attendant to the detention, including whether the
            accused was deprived of food, drink, sleep, or medical
            attention; the age, education, and intelligence of the
            accused; the experience of the accused with law
            enforcement and the criminal justice system; and any
            other factors which might serve to drain one’s powers
            of resistance to suggestion and coercion. See Martin,
101 A.3d at 724-725.

Commonwealth v. Lukach, 163 A.3d 1003, 1011-1012 n.7 (Pa.Super.

2017) (quotation marks omitted), affirmed, 195 A.3d 176 (Pa. 2018)

(parallel citation omitted).

      Here, appellant first claims the manner of his arrest, the seizure of his

clothing, and his being placed alone in a cell after he invoked his right to

counsel amounted to psychological coercion. (Appellant’s brief at 32-34.) We

disagree.

      In determining whether a confession was the product of psychological

coercion, we examine, “whether the interrogation was so manipulative or

coercive that it deprived the defendant of his ability to make a free and


                                    - 12 -
J. A21037/20

unconstrained decision to confess.”       Commonwealth v. Yandamuri, 159
A.3d 503, 525 (Pa. 2017) (parallel citation omitted). While the conditions of

custody are a factor in making that determination, see id., appellant provides

no legal backing for a contention the use of a SWAT team in making the arrest

should be considered as one of the factors. Moreover, presumably because

this issue was not raised in appellant’s motion to suppress, the record below

is all but devoid of any information regarding the circumstances surrounding

appellant’s arrest. (Notes of testimony, 12/14/18 at 8-11.) Certainly, there

is nothing in the record which suggests appellant was injured or needed

medical treatment as a result of the arrest, a factor which we would have

considered in determining the voluntariness of his confession.            Moreover,

despite appellant’s insinuations to the contrary, there is nothing in the record

which supports a claim the police seizure of appellant’s clothing and placing

him alone in a cell after he invoked his right to counsel was anything other

than the standard procedures of the Norristown Police Department.               (See

appellant’s brief at 32-34; notes of testimony, 12/14/18 at 25-30.) Appellant

does not allege the seizure of his clothing was illegal and offers no

corroboration for the claim the mere placement of a suspect in a holding cell

after invocation of the right to counsel constitutes psychological coercion.

Even   if   not   waived,   this   contention   would   not   merit   relief.   See

Commonwealth v. Rushing, 71 A.3d 939 (Pa.Super. 2013) (holding

placement of defendant in cold, concrete cell without socks or shoes for three



                                       - 13 -
J. A21037/20

hours, while not allowing him to have food, drink, or go to bathroom prior to

reading of Miranda rights did not amount to unconstitutional coercion),

reversed on unrelated grounds, 99 A.3d 416 (Pa. 2014).

      Appellant next argues the police continued to interrogate him after he

invoked his right to counsel. (Appellant’s brief at 34-35.) Appellant does not

cite to the record to corroborate this contention, and we have been unable to

locate anything in the record which would substantiate this claim. Again, even

if not waived, this issue would not merit relief.

      Appellant maintains his reinitiation of contact with the police was not

valid because the police had engaged in the “functional equivalent” of

interrogation with him after he invoked his right to counsel. (Appellant’s brief

at 35-43.) Specifically, appellant avers “detectives sent [his] sister to talk to

[him], while the detectives remained in the room, so that she could tell

[appellant] that one of the victims was their uncle.” (Appellant’s brief at 39.)

Appellant suggests this constituted using her as “an instrumentality of the

investigation,” within the meaning of the Supreme Court of Pennsylvania’s

decision in Commonwealth v. Bordner, 247 A.2d 612, 617 (Pa. 1968)

(parallel citation omitted). (Id.) Further, appellant contends Detective Sowell

initiated contact with him, and because of their long acquaintance, his prayer

with appellant was made for the purpose of eliciting a confession. (Id. at

37-39.) We disagree.




                                     - 14 -
J. A21037/20

      Initially, appellant’s version of the interaction with his sister is simply

not accurate. The uncontradicted testimony of Montgomery County Detective

William Mitchell was appellant’s sister came to the police station to give a

statement; when the statement was finished, she asked to see her brother.

(Notes of testimony, 12/14/18 at 32-33.) She was given permission to see

him, which was not unusual, but was told police regulations required an officer

be present. (Id. at 35-36, 40.) Detective Mitchell did not coach her or tell

her to mention anything in particular to appellant; his personal belief was the

sister wanted to speak with appellant to tell him one of the victims was his

uncle, but the sister did not tell him what she was going to speak to appellant

about.   (Id. at 36-44.)       The two spoke for less than ten minutes;

Detective Mitchell was present, but the conversation was entirely in Spanish

and he did not speak or understand Spanish. (Id.) Neither appellant nor his

sister testified at the suppression hearing.     Thus, nothing in the record

demonstrates his sister acted in any way as an agent of the police.

      Moreover, appellant’s reliance on Bordner, supra, is misplaced.         In

Bordner, the defendant shot and wounded both his parents with a shotgun

and set a fire in their home, which resulted in the death of seven of the

defendant’s siblings. Bordner, 247 A.2d at 407-408. In order to obtain a

confession, without reading the defendant his Miranda warnings, the police

induced the mother to visit the defendant for the sole purpose of obtaining a

confession; further, the father volunteered his services to the police, and



                                     - 15 -
J. A21037/20

again, without Mirandizing the defendant, the police fed questions to father,

and otherwise assisted father in obtaining several incriminating statements

from the defendant. Id. at 409-411.       Our supreme court found all the

statements made during these various interrogations by the defendant’s

parents were inadmissible, holding the police instigated the circumstances

under which the defendant confessed to his mother and his father was actively

acting as a collaborator with the police during the other incidents. Id. at

414-418.

      Here, unlike in Bordner, the uncontradicted evidence was the sister

voluntarily asked to see appellant, she was not coached by the police,

appellant did not make any incriminating statements to the police in her

presence, and most importantly, we have no idea what took place during their

brief conversation.    While defendant speculates the sister emotionally

manipulated him by telling him he had killed his uncle, this is just that,

speculation.   The only two people who knew what took place during the

conversation were the sister and appellant; defense counsel elected not to call

either during the suppression hearing. Thus, we cannot find the sister acted

as an active assistant to the police within the meaning of our supreme court’s

decision in Bordner, supra.

      Appellant’s account of the interaction with Detective Sowell is also less

than precise. The uncontradicted testimony of Detective Sowell was he was

on his way to the bathroom when appellant called out to him from the holding



                                    - 16 -
J. A21037/20

cell. (Notes of testimony, 12/14/18 at 106-107.) Detective Sowell had known

appellant for approximately nine years through various community outreach

programs. (Id. at 101-103.) Detective Sowell knew the police were detaining

appellant in connection with a double homicide but did not know he was under

arrest, the specifics of any charges, or that appellant had invoked his right to

counsel. (Id. at 103, 112-113.) Appellant asked Detective Sowell several

questions about the specifics of the charges against him and how long he

would be held; Detective Sowell said he did not know the answer. (Id. at

107-108.) Detective Sowell asked appellant if he could, “say a kind word for

him.” (Id. at 108.) Detective Sowell then asked if appellant believed in God.

(Id.) Appellant stated he did not know. (Id.) Detective Sowell commented

he believed, “life has been a little unfair to you,” and asked if he could say a

prayer for appellant; who agreed.      (Id.)    Detective Sowell then said the

following, “God, please bless [appellant], please look over him and his family

and please help him remove anger from his heart.” (Id. at 108-109.) This

encounter occurred at approximately 6:00 p.m. (id. at 109-1110); at

approximately 6:50 p.m.; appellant yelled for a supervisor and then asked to

speak    with   the   detectives.   (Id.   at   53-55.)   Subsequently,     after

Detective Mitchell gave appellant his Miranda warnings and appellant signed

the waiver form, appellant confessed to the killings. (Id. at 63, 76-77.)

        In Commonwealth v. Rushing, supra, the appellant committed

multiple gruesome murders, assaults, and kidnappings. Rushing, 71 A.3d at



                                     - 17 -
J. A21037/20

945-946. Following his arrest, an attorney, who heard about the arrest but

had not been retained by the appellant, arrived at the police station, requested

the police not speak with the appellant, and asked to speak with appellant;

the assistant district attorney refused the request. Id. at 946-947. A police

detective then read the appellant his Miranda rights but did not tell him that

counsel was present and wished to speak to him. Id. at 947. The appellant

waived his right to remain silent, admitted he was at the scene of the crime,

but claimed he did not remember anything else. Id.   The detective then

testified he asked the appellant,

            if he was a religious man, if he believed in God, and
            told him that now is the time to ask for forgiveness
            because of his judgment day when he is standing in
            front of God that he’s not going to be able to hide
            behind the statements that he didn’t remember. . . .
            I told him that he could sit in front of me all he wanted
            and repeatedly tell me he doesn’t remember what
            happened in that house. He could repeatedly say it’s
            a blur and fail to provide specific details of his
            involvement in the heinous act. I then told him that
            on judgment day when he is standing in front of God,
            he wouldn’t be able to hide behind the statements as
            God knows all.
Id. at 953-954.

      On appeal, appellant challenged the voluntariness of his confession, in

part, on the basis of the detective’s appeal to God; this court held a reference

to God did not “Warrant a conclusion that [a]ppellant’s confession was

involuntarily entered.” Id. at 952.     We stated, “[r]epeatedly asking an




                                     - 18 -
J. A21037/20

accused to be truthful without implying or making direct promises or threats

to the person does not result in a coerced confession.” Id. at 954.

      Here, the circumstances are much less coercive than those found

acceptable in Rushing, supra.         The prayer did not take place during

questioning, Detective Sowell did not mention forgiveness, truthfulness, or

the need to make a confession or otherwise atone or repent.            (Notes of

testimony, 12/14/18 at 107-109.)          After the prayer, Detective Sowell

immediately departed and appellant did not reinitiate contact with the police

for approximately one hour. (Id. at 53-55.)

      The trial court credited the police officers’ testimony and found, under

the totality of the circumstances, which included appellant’s age, his prior

contacts with the police, and his familiarity with his rights, appellant knowingly

and voluntarily waived his Miranda rights. We have no basis to disturb this

finding. See Rushing, supra at 952, 954. Thus, even if not waived, this

claim does not merit relief.

      In his second and final issue, appellant argues that the trial court erred

when it denied his requests for a mistrial after the prosecutor committed

misconduct in his opening statements and closing argument.           (Appellant’s

brief at 43-71.) Specifically, appellant claims he was entitled to a mistrial

after the prosecutor “explicitly referenced” his request for an attorney in his

opening statement.      (Id. at 44-48.)       Moreover, appellant contends the

prosecutor committed misconduct in his closing argument by bolstering his



                                     - 19 -
J. A21037/20

own witness and attacking defense counsel and defense counsel’s strategy.

(Id. at 48-71.)

      We review this issue as follows. When reviewing a trial court’s denial of

a motion for a mistrial, particularly in the context of a prosecutor’s comments

during opening statements or closing argument, we assess whether the trial

court abused its discretion. Commonwealth v. Cash, 137 A.3d 1262, 1273

(Pa. 2016) (parallel citation omitted). A court should not grant a motion for

a mistrial if cautionary instructions are enough to overcome any possible

prejudicial effect.   Commonwealth v. Bedford, 50 A.3d 707, 712-713

(Pa.Super. 2012) (citations omitted), appeal denied, 57 A.3d 65 (Pa. 2012).

      Moreover, in determining whether a prosecutor committed misconduct

during opening and closing statements such as to justify the grant of a

mistrial, our supreme court has stated:

            It is within the discretion of the trial court to
            determine whether a defendant has been prejudiced
            by misconduct or impropriety to the extent that a
            mistrial is warranted. Comments by a prosecutor do
            not constitute reversible error unless the unavoidable
            effect of such comments would be to prejudice the
            jury, forming in their minds a fixed bias and hostility
            toward the defendant such that they could not weigh
            the evidence objectively and render a true verdict.

            In considering appellant’s claims of prosecutorial
            misconduct, we note that a prosecutor’s comments
            are not evidence. . . .

            ....




                                    - 20 -
J. A21037/20


           Opening statements must be fair deductions from the
           evidence which the prosecutor expects will be
           presented at trial. . . .

           ....

           . . . The complained-of comments must be considered
           in the context of the entire [closing argument] and
           allegations of prosecutorial misconduct will not
           warrant the grant of a new trial unless they are such
           as to arouse the jury’s emotions to such an extent that
           it is impossible for the jury to reach a verdict based
           on relevant evidence.

Commonwealth v. Bronshtein, 691 A.2d 907, 917-918 (Pa. 1997),

cert. denied, 522 U.S. 936 (1997).

     We first address appellant’s claim the trial court erred in denying his

request for a mistrial after the prosecutor’s opening statements.       The

prosecutor here gave a protracted opening statement, some 28 pages in

length, at the halfway point, approximately 15 pages into the opening, the

prosecutor made the following statements:

           [Appellant] gets transported from 808 Kohn Street
           over to the Norristown Police Department, which is
           only a few minutes away. So he gets there a little bit
           before 4 p.m.

           Now, at that time, one of our homicide Detectives,
           Detective Mitchell, you will hear from him, a big guy.
           Detective Mitchell tried to interview [appellant]. He
           asked him if he would agree to be interviewed. At
           that time [appellant] said, he wanted a lawyer.
           So at that point, they put [appellant] into a holding
           cell at Norristown Police Department. And I believe
           they put him in the cell around 4:30 p.m. Again, this
           is Monday, February 26th.




                                   - 21 -
J. A21037/20


            At that point, Detective Mitchell went on to interview
            another person, in fact, [appellant’s] sister, who[se]
            name is Catalina. Around 6 p.m. -- some time passes.

Notes of testimony, 4/2/19 at 52 (emphasis added.)        The prosecutor then

spoke for another 13 pages without making any other references to appellant’s

request for counsel. Defense counsel did not object to the statement or make

an immediate motion for a mistrial, and went on to make her opening

statements. Id. at 53-77. Following her opening statement, defense counsel

moved for a mistrial based upon the reference to the invocation of the right

to counsel. Id. at 78. After hearing argument and reading cases submitted

by the parties, the trial court denied the motion for a mistrial. Id. at 105.

However, the trial court gave the following curative instruction to the jury.

            You heard the opening statements made by [the
            prosecutor]. You heard the opening statements made
            by [defense counsel].

            [The prosecutor] mentioned that [appellant] asked for
            a lawyer, thereby invoking his Constitutional Right for
            a lawyer and not to speak to the police.

            Let me instruct you on a few points of law in this
            regard. One, the fact that [appellant] may exercise
            his Constitutional Right to have any attorney before
            speaking to the police or choosing not to speak to the
            police at all is absolutely no reflection and should not
            be considered by you as any evidence or indication of
            [appellant’s] guilt.

            It should not be considered by you in your
            determination of whether or not [appellant] is guilty
            or not guilty of any of the charges brought against
            him. And I so instruct you.




                                     - 22 -
J. A21037/20


            Second, as a matter of law, the fact that he may have
            at some point invoked his right to have an attorney
            should not be considered by you as any indication of
            his guilt, and should not be considered by you in your
            deliberations as to whether or not [appellant] is guilty
            or not guilty of any of the charges. And as a practical
            matter, he has, in fact, given a statement.

            Remember that I instructed you earlier that the
            arguments by counsel are not evidence. And during
            the course of the trial, you will hear from the attorneys
            on numerous occasions. Always bear in mind that the
            attorneys are not witnesses and what they say is not
            evidence in this case, whether they are arguing,
            objecting or asking questions.

            The attorneys are here as advocates and
            spoke persons [sic] for their client’s positions. And
            they have a duty to represent their clients zealously.
            All right.   So now we’re going to call on [the
            prosecutor] for his first witness.

Notes of testimony, 4/2/19 at 107-108.

      Prior to addressing the merits of appellant’s contention, we must first

address whether it is properly before us. This court has stated, “[i]n order to

preserve a claim of prosecutorial misconduct for appeal, a defendant must

make an objection and move for a mistrial.” Commonwealth v. Sasse,

921 A.2d 1229, 1238 (Pa.Super. 2007), appeal denied, 938 A.2d 1052 (Pa.

2007) (citation omitted, emphasis added).       Further, Pennsylvania Rule of

Criminal Procedure 605(B) provides:

            When an event prejudicial to the defendant occurs
            during trial only the defendant may move for a
            mistrial; the motion shall be made when the
            event is disclosed. Otherwise, the trial judge may
            declare a mistrial only for reasons of manifest
            necessity.


                                     - 23 -
J. A21037/20



Pa.R.Crim.P. 605(B) (emphasis added). The failure to make a timely motion

for a mistrial will result in waiver of the issue. See Commonwealth v.

Tucker, 143 A.3d 955, 961 (Pa.Super. 2016). “This Court has previously held

that the failure to object to testimony at the time it was given precluded a

subsequent motion for mistrial lodged only after the witness was excused and

the court took a recess.” Id., citing Wilkerson v. Allied Van Lines, Inc.,

521 A.2d 25, 30 (Pa.Super. 1987) (holding objection waived where appellant

“sat silently by and waited until the officer had completed his testimony on

direct examination. It was not until much later, after [appellant’s] counsel

had begun to cross-examine the witness that an objection was made to the

testimony which he had given on direct examination. This was too late.”);

see also Commonwealth v. Boring, 684 A.2d 561, 568 (Pa.Super. 1996)

(deeming motion for mistrial, made subsequent to sustained objection,

untimely when deferred until conclusion of witness testimony considerable

length of time after prejudicial remark occurred); Commonwealth v. Smith,

410 A.2d 787, 790-791 (Pa. 1980) (request for mistrial because of witness’s

reference to polygraph test untimely when made approximately two or three

minutes after the allegedly prejudicial statement).

      Here, defense counsel not only failed to raise a timely objection to the

prosecutor’s statement, she waited until he finished his opening and gave her

own lengthy opening statements before finally requesting a mistrial. This is

simply insufficient to preserve the issue in the trial court for our review;


                                    - 24 -
J. A21037/20

appellant has waived this claim. See Tucker, supra at 961; Sasse, supra

at 1238.

      Regardless, the claim lacks merit. We have stated:

               If the Commonwealth mentions a defendant’s post-
               arrest silence, the court might still be able to cure any
               prejudice through prompt and adequate curative
               instructions.     To evaluate whether cautionary
               instructions can cure a reference to a defendant’s
               post-arrest silence, courts must consider 1) the
               nature of the reference to the defendant’s silence;
               2) how it was elicited; 3) whether the district attorney
               exploited it; and 4) the promptness and adequacy of
               the cautionary instructions. If the reference to the
               defendant’s post-arrest silence was such that it
               incurably compromised the jury’s objectivity and
               would deprive the defendant of a fair trial, then the
               court should grant a mistrial.

Commonwealth v. Moury, 992 A.2d 162, 176 (Pa.Super. 2010) (internal

citations, quotation marks, and footnote omitted).

      In this case, the prosecutor’s reference to appellant’s post-arrest silence

and request for counsel was brief and fleeting. It was an inadvertent comment

made as he was describing the sequence of events after appellant’s arrest.

The prosecutor did not exploit appellant’s request for counsel. He made no

further mention of it.       Finally, the trial court gave a complete curative

instruction.

      “[A] mistrial is not necessary where the [trial court’s] cautionary

instructions     are   adequate     to    overcome    any    possible      prejudice.”

Commonwealth v. Rega, 933 A.2d 997, 1016 (Pa. 2007) (citation omitted),

cert. denied, 552 U.S. 1316 (2008). Further, “[w]hen the trial court provides


                                         - 25 -
J. A21037/20

cautionary instructions to the jury in the event the defense raises a motion for

a mistrial, [t]he law presumes that the jury will follow the instructions of the

court.”   Commonwealth v. Parker, 957 A.2d 311, 319 (Pa.Super. 2008)

(citation and internal quotation marks omitted), appeal denied, 966 A.2d
571 (Pa. 2009). Thus, we find all four factors weigh in favor of finding the

trial court’s instruction cured any prejudice appellant may have suffered

because of the prosecutor’s statement. Therefore, had appellant not waived

this claim, we would conclude the trial court did not abuse its discretion in

denying appellant’s first motion for mistrial.

      Appellant also maintains the trial court erred in not granting his request

for a mistrial based upon remarks made by the prosecutor in closing

statements wherein the prosecutor vouched for a Commonwealth witness and

personally attacked defense counsel. (Appellant’s brief at 48-71.) In order

to understand the genesis of appellant’s claim, we briefly note the following.

      One of the Commonwealth’s witnesses was Alejandro Velasquez, the

individual who arranged the drug deal on the night in question. In 2014, the

Commonwealth charged Velasquez with a brutal aggravated assault; however,

the police did not arrest Velasquez until 2017.      (Notes of testimony, trial,

4/4/19    at   10-16.)       The    assigned     assistant   district   attorney,

Roderick McCoy Fancher, III, realized there was a serious speedy trial problem

with the case and, after consulting with the police, ascertained he would be

unable to survive a speedy trial motion. (Id.) Ultimately, he negotiated a



                                     - 26 -
J. A21037/20

plea deal wherein Velasquez would plead guilty to the summary offense of

harassment. (Id.) During cross-examination of both Velasquez and Fancher,

and during closing arguments, defense counsel strongly and repeatedly

implied this was a lie, and Velasquez received a very generous plea deal in

return for his testimony, and because Fancher wanted to please his supervisor,

the prosecutor in the instant matter. (Notes of testimony, 4/3/19 at 48-53;

4/4/19 at 16-23, 25; 44-46, 50.)

      During his closing argument, the prosecutor stated the following:

            It was a fatal mistake to the case. And ADA [Fancher],
            remember him, he explained that to you.

            Now I am his supervisor, I have been for several
            years. So, you know, it’s a challenge for me to
            maintain my composure when a defense attorney
            implies that [he] is a liar. Okay. That bothers me,
            folks, really offensive to me.

            [He] happens to be an Eagle Scout, on top of being a
            really good lawyer and a really good DA, and the most
            honest guy that any of you will ever meet.

            He got up there and told you about Rule 600. And
            you know what, he told you the truth. He made me
            proud. I trained him right. . . .

Notes of testimony, 4/5/19 at 97.

            You remember when [he] -- when he was testifying,
            [he], they said, oh, why didn’t you at least argue it,
            have a hearing? Do you remember what [he] said? If
            I had did that [sic], I would lose all credibility with the
            court. That is exactly right, just like she did when she
            just made that argument. There goes her credibility.”
Id. at 99-100.



                                      - 27 -
J. A21037/20

      Defense counsel did not object during the prosecutor’s closing

argument.     Following the argument, the trial court recessed.               (Notes of

testimony, 4/5/19 at 111.) It was only after the court reconvened, defense

counsel moved for a mistrial. (Id.) Following argument, the trial court denied

the motion but offered to give a curative instruction, which defense counsel

declined. (Id. at 117.)

      Again, we are constrained to hold appellant waived this issue for the

reasons     discussed   above.        Specifically,    defense      counsel     neither

contemporaneously objected to the statements nor timely moved for a

mistrial. See Tucker supra at 961; Sasse, supra at 1238.

      Moreover, with respect to the claim the prosecutor personally attacked

defense counsel, the claim is also waived because appellant has raised a new

theory on appeal. In her motion for a mistrial, defense counsel claimed the

prosecutor    personally   attacked    her     credibility   with   respect     to   the

Velasquez/Fancher issue.     (Notes of testimony, 4/5/19 at 111.)                In his

Rule 1925(b) statement, appellant vaguely claimed the prosecutor, “attacked

the credibility and integrity of defense counsel[.]” (Rule 1925(b) statement,

10/18/19 at 2.) Thus, in its Rule 1925(a) opinion, the trial court addressed

the issue within the context of the prosecutor’s comments on the

Velasquez/Fancher testimony. (Trial court opinion, 11/27/19 at 16-17.) On

appeal, appellant abandons this contention and argues, for the first time, a

different set of remarks by the prosecutor, never mentioned during the motion



                                      - 28 -
J. A21037/20

for a mistrial, were improper because he implied defense counsel was racist.

(Appellant’s brief at 54-56.) We have long held that an appellant cannot raise

a new theory on appeal. Commonwealth v. Goolson, 189 A.3d 994, 1000

(Pa.Super. 2018) (citations omitted); Pa.R.A.P. 302(a).        Thus, appellant

waived his claim regarding personal attacks on defense counsel for this reason

as well.

      Further, even if we were to address the merits of appellant’s contention

he was entitled to a mistrial because the prosecutor improperly vouched for a

witness, we would affirm.      In its Rule 1925(a) opinion, the trial court

addressed the issue thusly:

            “Improper bolstering or vouching for a government
            witness occurs where the prosecutor assures the jury
            that the witness is credible, and such assurance is
            based on either the prosecutor’s personal knowledge
            or other information not contained in the record.”
            Commonwealth v. Chmiel, 30 A.3d 1111, 1180 (Pa.
            2011). To constitute reversible error, the language
            must be such that its unavoidable effect would be to
            prejudice the jury, forming in their minds fixed bias or
            hostility towards the defendant, so that they could not
            weigh the evidence and render a true verdict.
            Commonwealth v. Holloway, 572 A.2d 687, 693
            (Pa. 1990).

            Here, it is clear that the Commonwealth’s statements
            that the witness was an Eagle Scout, and “the most
            honest person ever” were based on personal
            knowledge and information not contained on the
            record; however, these statements did not deprive
            [a]ppellant of a fair trial. The Commonwealth made
            these statements in reference to the assistant district
            attorney’s testimony regarding the case of a
            Commonwealth witness that testified at the
            underlying trial. These comments taken in view of all


                                     - 29 -
J. A21037/20


            of the evidence presented indicate that there was no
            prejudicial effect on [a]ppellant that warranted a
            mistrial. Appellant’s statements concerning his prior
            drugs dealings with Alejandro Velasquez, [a]ppellant’s
            February 25, 2018 calls placing his order for cocaine,
            and his admissions that he shot the two victims in the
            car, were consistent with the evidence and testimony
            of multiple Commonwealth witnesses. Most notably,
            [a]ppellant’s statements were consistent with
            Velasquez’[s], thus rendering any bolstering by the
            prosecuting district attorney harmless. Accordingly,
            based on this overwhelming evidence of guilt it is clear
            that the Commonwealth’s error was harmless. See
            Commonwealth v. Miles, 681 A.2d 1295, 1302 (Pa.
            1996)[.]

Trial court opinion, 11/27/19 at 15-16.

      We have carefully reviewed both closing statements, as well as the

testimony in this case. We agree with the trial court, Velasquez’s testimony

was consistent with the other evidence in the case, and none of the testimony

of A.D.A. Fancher implicated or even involved appellant. Given this, any error

on the part of the Commonwealth was harmless. Thus, even if not waived,

we would find this claim lacks merit.

      Accordingly, for the reasons discussed above, we find appellant’s claims

are waived and/or lacking in merit.     Therefore, we affirm the judgment of

sentence.

      Judgment of sentence affirmed.




                                     - 30 -
J. A21037/20



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 11/13/20




                          - 31 -